Citation Nr: 1445561	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for severe depression, to include as secondary to service-connected chronic lumbar strain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2006 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran's claims file includes a January 2010 statement from a VA doctor which states that the Veteran has been under his psychiatric care at the Detroit VA.  The VA doctor states that the Veteran "did see a psychiatrist due to issues of depression and anger management, but his injury has permanently aggravated his psychiatric condition."  The Veteran is service-connected for a lumbar spine disability.  However, the VA doctor did not explain how he arrived at his conclusion that the Veteran's in-service injury aggravated his psychiatric condition.  

In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed severe depression.  The Veteran stated that he has had symptoms of depression that predated his active duty military service, and the Veteran had substance abuse problems which also contributed to his depressive symptoms.  The VA examiner stated that the Veteran was currently not depressed.  He had a history of depression prior to enlistment in the Army and after discharge from service.  The Veteran's depression was not caused or aggravated by his service-connected injury.  The VA examiner's opinion is inadequate because he failed to provide a sufficient rational.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, an addendum opinion should be obtained.  

Although there are references to a history of depression prior to service, no pertinent complaints or diagnoses were noted at enlistment and there is no indication that a psychiatric disability was manifest during service.  Significantly, the physical examination and Report of Medical History conducted in November 2010 as part of the Physical Evaluation Board were silent for any psychiatric diagnoses or history or reported history by the Veteran.  In addition, the Veteran has limited his argument to secondary service connection.  Absent any manifestation in service, the presumption of soundness is not for application.  Gilbert v. Shinseki, 26 Vet. App. 48 (2012).  

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA treatment records regarding the Veteran that are dated since November 2013. 

2.  Then the Veteran's claims file should be returned to the June 2010 VA examiner.  If the June 2010 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

Following a review of the record, and an examination if deemed necessary, the examiner is requested to address the following questions:

(a)  Is it at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed psychiatric disability was caused by his service-connected lumbar spine disability? 

(e)  Is it at least as likely as not (50 percent or greater degree of probability) that any currently diagnosed psychiatric disability was aggravated by his service-connected lumbar spine disability? 

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

